Case 2:20-cv-00078-JRG Document 90-3 Filed 01/13/21 Page 1 of 2 PageID #: 3454




                               EXHIBIT C
Case 2:20-cv-00078-JRG Document 90-3 Filed 01/13/21 Page 2 of 2 PageID #: 3455




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                             §
 CELLULAR COMMUNICATIONS                     §
 EQUIPMENT LLC,                              §
                                             §
          Plaintiff,                         § Case No. 6:13-cv-507
                                             §
 v.                                          §
                                             § CONSOLIDATED LEAD CASE
 HTC CORPORATION, ET AL.,                    §
                                             §
          Defendants.                        §
                                             §

                                          ORDER
      .
          Before the Court is Defendants’ Motion for Reconsideration of and Objections to

Magistrate Judge’s Memorandum Opinion and Order Regarding Claim Construction (Doc. No.

426). After reviewing Defendants’ Objections, the Court finds the Magistrate Judge’s ruling

neither “clearly erroneous [n]or contrary to law.” 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P.

72(a). Accordingly, Defendants’ Objections are OVERRULED and the Magistrate Judge’s

Order is hereby ADOPTED.

           SIGNED this 19th day of December, 2011.
          So ORDERED and SIGNED this 21st day of August, 2015.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
